        Case 2:19-cv-00414-DB Document 32 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    HELEN LE,                                       No. 2:19-cv-00414-KJM-DB
12                      Plaintiff,
13           v.                                       ORDER
14    MOLLY C. DWYER, et al.,
15                      Defendants.
16

17                 The plaintiff in this matter, Helen Le, is now appearing in propria persona. Under

18   Local Rule 302(c)(21) this matter is REFERRED to Magistrate Judge Deborah Barnes for all

19   nondispositive pretrial scheduling and proceedings.

20                 IT IS ORDERED that any hearing dates currently set, and any initial scheduling

21   orders issued, by the undersigned are VACATED. Any pending requests shall be referred to the

22   magistrate.

23                 IT IS FURTHER ORDERED that all future documents filed in the above-

24   captioned case shall reference the following case number: CIV S 2:19-cv-00414-DB. The Clerk

25   shall issue an Initial Scheduling Order for Magistrate Judge Deborah Barnes.

26                 IT IS SO ORDERED.

27   DATED: July 21, 2020.

28
                                                      1
